

117 S845 IS: Federal Employee Access to Information Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 845IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 5, United States Code, to protect Federal employees from retaliation for the lawful use of Federal records, and for other purposes. 1.Short titleThis Act may be cited as the Federal Employee Access to Information Act. 2.Protections against retaliation for lawful use of Federal records by Federal employees(a)Protection against retaliationSection 2302(b)(9) of title 5, United States Code, is amended—(1)in subparagraph (C), by striking or at the end;(2)in subparagraph (D), by inserting or after the semicolon; and(3)by adding at the end the following:(E)the employee or applicant for employment—(i)making a request for information pursuant to section 552 (commonly referred to as the Freedom of Information Act) or subsection (d) of section 552a (commonly referred to as the Privacy Act of 1974); or(ii)pursuing any administrative or judicial action with respect to such request, including seeking assistance or to engage in dispute resolution, as described in section 552;.(b)Conforming amendments(1)Title 5Sections 1214, 1215(a)(3)(B), 1221, 2302, and 7703 of title 5, United States Code, are amended by striking or (D) in each instance and inserting (D), or (E).(2)Whistleblower Protection Enhancement Act of 2012Section 116(b)(1)(A) of the Whistleblower Protection Enhancement Act of 2012 (31 U.S.C. 1116 note) is amended by striking or (D) and inserting (D), or (E).